                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               SOUTHERN DIVISION

                                                      )
TRAVIS DUNCAN,                                        )
Plaintiff,                                            )
                                                      )
vs.                                                   ) Case No. 17-03404-CV-S-BP
                                                      )
BLACKBIRD PRODUCTS GROUP, LLC,                        )
Defendant.                                            )
                                                      )

             MOTION TO EXTEND FACT DISCOVERY DEADLINE AND TO
            CLARIFY THAT THE DEPOSTIONS OF DESIGNATED EXPERTS
               MAY BE TAKEN AFTER THE EXPERT DESIGNATION
                                DEADLINE
       COMES NOW Defendant by and through its attorney Christopher P. Lawson of Lawson

Law Office, LLC and moves the Court for an Order granting extension of the fact discovery

deadline to October 15, 2020 and to clarify that depositions of designated experts may be taken

after the expert designation deadline.

       1.       Both parties have been working with the Special Master to finish the Ameriwood

production and to finish scheduling depositions on or before October 15, 2020.

       2.       Additionally, there has not yet been a ruling on Plaintiff’s objection to

Defendant’s subpoenas of certain fact witnesses which also impacts Defendant’s ability to take

such witnesses’ deposition.

       3.       Defendant also seeks clarification that depositions of designated experts may be

made after the expert designation deadline.

       WHEREFORE, for the reasons stated above, Defendant requests that the Court grant an

extension of fourteen days for fact discovery and to clarify that each party may take the




            Case 6:17-cv-03404-BP Document 271 Filed 10/02/20 Page 1 of 3
deposition of designated experts after the expert designation deadline, and for such other and

further relief as the Court deems just and proper.

                                              Respectfully Submitted,

                                              LAWSON LAW OFFICE, LLC

                                              /s/ Christopher P. Lawson
                                              Christopher P. Lawson #KS-000955
                                              6750 Antioch Road, Suite 215
                                              Overland Park, Kansas 66204
                                              913-432-9922 tel.
                                              913-432-9933 telefax
                                              Attorney for Defendant




                                                                                                 2

          Case 6:17-cv-03404-BP Document 271 Filed 10/02/20 Page 2 of 3
                               CERTIFICATE OF SERVICE

        I DO HEREBY CERTIFY that a true and correct copy this document was e-filed without
error and was transmitted to Plaintiff and Counsel by the Court’s Electronic Case File System on
October 2, 2020 addressed to:

Robert Schultz
640 Cepi Drive Chesterfield, Mo. 63005
636-537-4645 tel.
636-537-2599 telefax
rschultz@sl-lawyers.com
Attorney for Plaintiff

Michael Rudd                                Ronald D. Marney
Sandberg, Phoenix & von Gontard, PC-        Sandberg, Phoenix & von Gontard, PC-KCMO
KCMO                                        4600 Madison Avenue
4600 Madison Avenue                         Suite 1000
Suite 1000                                  Kansas City, MO 64112
Kansas City, MO 64112                       816-627-5533
816-425-9699                                Fax: 816-627-5532
Email: mrudd@sandbergphoenix.com            Email: rmarney@sandbergphoenix.com
Attorney for Plaintiff                      Attorney for Plaintiff

Shazzie Naseem
BerkowitzOliver, LLP
2600 Grand Boulevard, Suite 1200
Kansas City, MO 64108
Ph: 816-561-7007
Fax: 816-561-1888
SNaseem@BerkowitzOliver.com
Special Master


                                            /s/ Christopher P. Lawson
                                            Christopher P. Lawson #KS-000955
                                            6750 Antioch Road, Suite 215
                                            Overland Park, Kansas 66204
                                            Ph: 913-432-9922
                                            Fax: 913-432-9933
                                            E-Mail: chris.lawson@lawsonlawllc.com
                                            Attorney for Defendant




                                                                                               3

         Case 6:17-cv-03404-BP Document 271 Filed 10/02/20 Page 3 of 3
